Citation Nr: 0403342	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  98-17 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), for the purpose of entitlement to 
accrued benefits.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel

INTRODUCTION

The veteran served on period of active duty from January 1987 
to January 1990 and from December 1990 to June 1991.  The 
appellant has also indicated that he had service with the 
Army National Guard from 1990 until his death on July 8, 
1997.  The appellant is his surviving spouse.     

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  In an 
April 2000 decision, the Board found that the appellant's 
claim for entitlement to service connection for PTSD, for the 
purpose of entitlement to accrued benefits, was well 
grounded.  In addition, the Board remanded the appellant's 
claims in order to develop evidence to verify the veteran's 
claimed PTSD stressors.  The appellant's claims were again 
remanded by the Board in June 2003 in order to obtain updated 
VA treatment records and for actions consistent with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)).  


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  


Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).

The record shows that numerous unsuccessful attempts were 
made by the RO to obtain the veteran's service medical 
records, service personnel records, and Army National Guard 
records.  However, VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
Department or agency, and will end its efforts only if VA 
concludes that the records do not exist or that further 
efforts would be futile.  See 38 C.F.R. § 3.159 (c)(2) 
(2003).

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and request a 
legible copy of the veteran's service 
personnel records.  The veteran had 
active service in the Army from January 
1987 to January 1990 and in the Army 
National Guard from December 1990 to June 
1991.  The file contains a July 2003 
response from NPRC to the RO, which noted 
that the veteran's personnel record had 
been retired to that facility.  If no 
service personnel records can be found, 
the RO should indicate whether the 
records do not exist and whether further 
efforts to obtain the records would be 
futile.

2.  The RO should also contact the 
National Personnel Records Center (NPRC), 
or any other appropriate agency, and 
request the veteran's service medical 
records.  The veteran had active service 
in the Army from January 1987 to January 
1990 and in the Army National Guard from 
December 1990 to June 1991.  The file 
contains a July 2003 response from NPRC 
to the RO, which stated that the 
veteran's service medical records were 
not part of the file.  It was noted that 
if the veteran's service medical records 
could not be located elsewhere, that the 
RO should resubmit a request using MO4 
and that a "last ditch" search would be 
made at the facility.  The RO should send 
another request to NPRC to conduct a 
search for the veteran's service medical 
records.  If no service medical records 
can be found, the RO should indicate 
whether the records do not exist and 
whether further efforts to obtain the 
records would be futile.

3.  The RO should again contact the 
National Personnel Records Center (NPRC), 
or any other appropriate agency including 
the Tennessee Army National Guard, to 
request the veteran's service medical 
records.  The record indicates that the 
veteran had service in the Army National 
Guard from January 1990 until his death in 
July 1997, including active duty from 
December 1990 to June 1991.  If no service 
medical records can be found, the RO 
should indicate whether the records do not 
exist and whether further efforts to 
obtain the records would be futile.

4.  The RO should contact the Chattanooga 
Police Department, or other appropriate 
facility, to obtain the medical examiner 
report and lab report conducted after the 
veteran's July 1997 fatal automobile 
accident and referred to in the police 
report concerning that event.  

5.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the claims remain denied, the RO should 
issue a supplemental statement of the 
case (SSOC) to the appellant and her 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



